Exhibit 10.18

 

 

 

CCT Funding LLC

as Company

and

Corporate Capital Trust, Inc.

as Investment Manager

INVESTMENT MANAGEMENT AGREEMENT

Dated as of August 22, 2011

 

 

 



--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT AGREEMENT, dated as of August 22, 2011 (this “Agreement”),
between CCT Funding LLC, a Delaware limited liability company (the “Company”),
and Corporate Capital Trust, Inc., a Maryland corporation (in such capacity, the
“Investment Manager”).

WHEREAS, the Company desires to engage the Investment Manager to provide the
services described herein, and the Investment Manager desires to provide such
services; and

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement
dated as of the date hereof (together with any agreements referred to therein,
including, without limitation, the letter from the Manager to the Administrative
Agent delivered pursuant to the Credit Agreement, the “Credit Agreement”),
between the Company, the lenders from time to time party thereto and Deutsche
Bank AG, New York Branch, as administrative agent (including any successor agent
under the Credit Agreement, the “Administrative Agent”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

1. Management Services.

The Investment Manager will provide or shall cause its Advisors to provide the
Company with the following services (in accordance with and subject to the
applicable requirements of, and the restrictions and limitations set forth in,
the Credit Documents and the LLC Agreement):

(a) determining the specific Fund Investments or other assets to be purchased or
sold by the Company, taking into consideration the payment obligations of the
Company on each Payment Date under the Credit Agreement in so doing, such that
expected distributions on the Fund Investments and other assets of the Company
permit a timely performance of the payment obligations by the Company under the
Credit Agreement; provided that the Investment Manager does not hereby guarantee
the timely performance of such payment obligations;

(b) effecting the purchase and sale of Fund Investments and all other assets of
the Company;

(c) subject to the limitations set forth in the Credit Agreement and the
Custodial Agreement, negotiating with underlying obligors of the Fund
Investments (the “Underlying Obligors”) as to proposed amendments and
modifications (including but not limited to extensions or releases of
collateral) of the documentation evidencing and governing the Fund Investments;

(d) making determinations with respect to the Company’s exercise (including but
not limited to any waiver) of any rights (including but not limited to voting
rights and rights arising in connection with the bankruptcy or insolvency of an
Underlying Obligor or the consensual or non-judicial restructuring of the debt
or equity of an Underlying Obligor) or remedies in connection with the Fund
Investments and participating in the committees (official or otherwise) or other
groups formed by creditors of an Underlying Obligor;

 

1



--------------------------------------------------------------------------------

(e) monitoring the ratings of the Fund Investments;

(f) determining whether each Fund Investment is an Eligible Investment;

(g) monitoring the Fund Investments on an ongoing basis and providing to the
Administrative Agent and the Company or to any other Person designated by the
Company all information and data which is generated by, or reasonably accessible
to, the Investment Manager and which is required under the Credit Agreement or
requested by the Company in connection with the preparation of all reports,
certificates, schedules and other data which the Company is required to prepare
and deliver under the Credit Agreement, in the form and containing all
information required by the Credit Agreement, in sufficient time for the
Company, or the Person designated by the Company (including but not limited to
the Custodian), to review such data and prepare and deliver to the parties
entitled thereto all such reports, certificates, schedules and other data
required by the Credit Agreement;

(h) determining whether any investment is an Eligible Investment or Excluded
Investment;

(i) managing the Company’s investments within the parameters set forth in the
Credit Agreement, including, without limitation, the limitations relating to the
definitions of Fund Investments, Excluded Investments, Market Value Price,
Market Value and Eligible Investments;

(j) complying with such other duties and responsibilities as may be expressly
required of the Investment Manager by the Credit Agreement;

(k) notifying the Company in writing within one (1) Business Day of a Default or
an Event of Default under the Credit Agreement to the extent the Investment
Manager has actual knowledge of the occurrence thereof; and

(l) delivering Borrowing Requests and payment instructions to the Administrative
Agent and making the prepayment specifications referred to in Section 3.03(b) of
the Credit Agreement.

The Company agrees for the benefit of the Investment Manager and the
Administrative Agent to follow the lawful instructions and directions of the
Investment Manager or its Advisors, as applicable, in connection with the
Investment Manager’s services hereunder. For purposes of this Agreement,
“Advisors” shall mean any investment advisor of the Investment Manager,
including each of CNL and KKR or any successor thereto.

The Investment Manager shall use commercially reasonable care in rendering its
services hereunder, using a degree of skill and attention no less than that
which the Investment Manager exercises with respect to comparable assets that it
manages for itself and for others in accordance with its existing practices and
procedures relating to assets of the nature and character of Fund Investments,
except as expressly provided otherwise in this Agreement or the Credit
Agreement. The Investment Manager shall comply with and perform in all material
respects all the duties and functions that have been specifically delegated to
it under this Agreement and the Credit Agreement. The Investment Manager shall
not be bound to follow

 

2



--------------------------------------------------------------------------------

any amendment to the Credit Agreement to which the Investment Manager has not
consented in writing. The Investment Manager shall cause any purchase or sale of
any Fund Investments or other asset of the Company to be conducted on terms and
conditions negotiated on an arm’s length basis or on terms and conditions that
would be obtained in an arm’s length transaction in compliance with Section 2
and Section 8 hereof.

To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Investment Manager shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to any Fund Investment or other asset of the
Company.

The Investment Manager shall have no obligation to perform any duties other than
those expressly specified herein, in the Credit Agreement or the Custodial
Agreement.

2. Brokerage.

The Investment Manager shall use commercially reasonable efforts to obtain the
best execution (but shall have no obligation to obtain the lowest prices
available) for all orders placed with respect to the Fund Investments, and other
assets of the Company, considering all circumstances. Subject to the objective
of obtaining best execution, the Investment Manager may take into consideration
research and other brokerage services furnished to the Investment Manager or its
Affiliates by brokers and dealers which are not Affiliates of the Investment
Manager. Such services may be used by the Investment Manager or its Affiliates
in connection with its other advisory activities or investment operations. The
Investment Manager may aggregate sales and purchase orders placed with respect
to the Fund Investments, and other assets of the Company with similar orders
being made simultaneously for other accounts managed by the Investment Manager
or with accounts of the Affiliates of the Investment Manager, if in the
Investment Manager’s sole judgment such aggregation shall result in an overall
economic benefit to the Company taking into consideration the selling or
purchase price, brokerage commission and other expenses, as well as the
availability of such Fund Investments or other assets on any other basis. In
accounting for such aggregated order price, commission and other expenses may be
apportioned on a weighted average basis.

The Company acknowledges that the determination of any such economic benefit by
the Investment Manager is subjective and represents the Investment Manager’s
evaluation at the time that the Company will be benefited by relatively better
purchase or sales prices, lower commission expenses and beneficial timing of
transactions or a combination of these and other factors. When any aggregate
sales or purchase orders occur, the objective of the Investment Manager (and any
of its Affiliates involved in such transactions) shall be to allocate the
executions among the accounts in an equitable manner and in accordance with the
internal policies and procedures of the Investment Manager.

Subject to the Investment Manager’s execution obligations described herein, the
Investment Manager is hereby authorized to effect client cross-transactions
where the Investment Manager causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Investment Advisers Act of 1940, as
amended, such authorization is terminable at the Company’s option

 

3



--------------------------------------------------------------------------------

without penalty, effective upon receipt by the Investment Manager of written
notice from the Company. In addition, the Company hereby consents to, and
authorizes the Investment Manager to enter into, agency cross-transactions where
it or any of its Affiliates acts as broker for the Company and for the other
party to the transaction, to the extent permitted under applicable law, in which
case the Investment Manager or any such Affiliate will receive commissions from,
and have a potentially conflicting division of loyalties and responsibilities
regarding, both parties to the transaction; provided that the Company shall the
right to revoke such consent at any time by written notice to the Investment
Manager. Also with the prior authorization of the Company and in accordance with
Section 11(a) of the Securities Exchange Act of 1934, as amended, and regulation
11a2-2T thereunder (or any similar rule that may be adopted in the future), the
Investment Manager is authorized to effect transactions for the Company on a
national securities exchange of which any of its Affiliates is a member and
retain commissions in connection therewith, and the Investment Manager will use
commercially reasonable efforts to provide the Company with information annually
disclosing commissions, if any, retained by the Investment Manager’s Affiliates
in connection with such transactions for the Company’s account.

All purchases and sales of Fund Investments, and other assets of the Company by
the Investment Manager on behalf of the Company shall be in accordance with
reasonable and customary business practices and in compliance with applicable
laws.

3. The Representations and Warranties of the Company.

The Company represents and warrants to the Investment Manager that:

(a) the Company has been duly organized and is validly existing under the laws
of Delaware, has the full power and authority to own its assets and the
obligations proposed to be owned by it and to transact the business in which it
is presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business
requires, or the performance of its obligations under this Agreement and the
Credit Documents would require, such qualification, except for failures to be so
qualified, authorized or licensed that would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of the Company;

(b) the Company has full limited liability company power and authority to
execute, deliver and perform this Agreement, the Credit Documents and all
obligations required hereunder and under the Credit Documents, and the
performance of all obligations imposed upon it hereunder and thereunder;

(c) this Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

(d) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the

 

4



--------------------------------------------------------------------------------

performance by the Company of its duties hereunder, except such as have been
duly made or obtained;

(e) neither the execution and delivery of this Agreement nor the fulfillment of
the terms hereof conflicts with or results in a material breach or violation of
any of the material terms or provisions of or constitutes a material default
under (i) the Company’s certificate of formation, limited liability company
agreement or other constituent documents, (ii) the terms of any material
indenture, contract, lease, mortgage, deed of trust, note, agreement or other
evidence of indebtedness or other material agreement, obligation, condition,
covenant or instrument to which the Company is a party or is bound, (iii) any
statute applicable to the Company, or (iv) any law, decree, order, rule or
regulation applicable to the Company of any court or regulatory, administrative
or governmental agency, body or authority or arbitrator having or asserting
jurisdiction over the Company or its properties, and which would have a material
adverse effect upon the performance by the Company of its duties under this
Agreement;

(f) neither the Company nor any of its Affiliates are in violation of any U.S.
federal or state securities law or regulation promulgated thereunder and there
is no charge, investigation, action, suit or proceeding before or by any court
or regulatory agency pending or, to the best knowledge of the Company,
threatened that would have a material adverse effect upon the performance by the
Company of its duties under this Agreement;

(g) the Company has not engaged in any transaction that would result in the
violation of, or require registration as an investment company under, the
Investment Company Act;

(h) the Company is not required to register as an “investment company” under the
Investment Company Act; and

(i) there is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Company, threatened that, if
determined adversely to the Company, would have a material adverse effect upon
the performance by the Company of its duties under, or on the validity or
enforceability of, this Agreement or the provisions of the Credit Agreement
applicable to the Company thereunder.

4. Representations and Warranties of the Investment Manager.

The Investment Manager represents and warrants to the Company that:

(a) the Investment Manager is duly organized and validly existing under the laws
of Maryland and has the full power and authority to transact the business in
which it is presently engaged and is duly qualified under the laws of each
jurisdiction where the conduct of its business requires, or the performance of
its obligations under this Agreement and the provisions of the Credit Documents
applicable to the Investment Manager would require, such qualification, except
for failures to be so qualified, authorized or licensed which would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Investment Manager, or on the ability of the
Investment Manager to perform its

 

5



--------------------------------------------------------------------------------

obligations under, or on the validity or enforceability of, this Agreement and
the applicable provisions of the Credit Documents;

(b) the Investment Manager has full power and authority to execute and deliver
this Agreement and to perform all of its obligations hereunder and under the
Credit Documents applicable to the Investment Manager;

(c) this Agreement has been duly authorized, executed and delivered by the
Investment Manager and constitutes a valid and binding agreement of the
Investment Manager, enforceable against it in accordance with its terms, except
that the enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

(d) neither the Investment Manager nor any of its Affiliates is in violation of
any material federal or state securities law or regulation promulgated
thereunder or any material listing requirements of any exchange on which it is
listed and there is no charge, investigation, action, suit or proceeding before
or by any court, exchange or regulatory agency pending or, to the best knowledge
of the Investment Manager, threatened, that in either case would have a material
adverse effect upon the performance by the Investment Manager of its duties
under this Agreement;

(e) neither the execution and delivery of this Agreement, nor the performance of
the terms hereof or the provisions of the Credit Documents applicable to the
Investment Manager, conflicts with or results in a material breach or violation
of any of the material terms or provisions of, or constitutes a material default
under, (i) its charter or other constituent document, (ii) the terms of any
material indenture, contract, lease, mortgage, deed of trust, note agreement or
other evidence of indebtedness or other material agreement, obligation,
condition, covenant or instrument to which the Investment Manager is a party or
is bound, (iii) any statute applicable to the Investment Manager, or (iv) any
law, decree, order, rule or regulation applicable to the Investment Manager of
any court or regulatory, administrative or governmental agency, body or
authority or arbitrator having or asserting jurisdiction over the Investment
Manager or its properties, and which would have, in the case of any of clauses
(ii) through (iv) of this paragraph (e), a material adverse effect upon the
performance by the Investment Manager of its duties under this Agreement or the
provisions of the Credit Documents applicable to the Investment Manager; and

(f) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by it of its duties hereunder, except such as have
been duly made or obtained.

5. Expenses.

The Investment Manager shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Investment Manager shall not be liable for and
the Company shall be responsible for the payment of (i) actual and reasonable
expenses and costs of legal advisers (including actual and

 

6



--------------------------------------------------------------------------------

reasonable expenses and costs associated with the use of internal legal counsel
of the Investment Manager), consultants and other professionals retained by the
Company or by the Investment Manager, on behalf of the Company, in connection
with the services provided by the Investment Manager pursuant to this Agreement
and the Credit Agreement and (ii) the reasonable cost of asset pricing and asset
rating services, and accounting, programming and data entry services that are
retained in connection with services of the Investment Manager under this
Agreement. To the extent that such expenses are incurred in connection with
obligations that are also held by the Investment Manager, the Investment Manager
shall allocate the expenses among the accounts in a fair and equitable
manner. Any amounts payable pursuant to this Section 5 shall be reimbursed by
the Company to the extent funds are available therefor in accordance with and
subject to the limitations contained in the Credit Agreement. Expenses and costs
payable to the Investment Manager under this Section 5 shall constitute
“Administrative Expenses” (as such term is defined in the Credit Agreement), and
shall be paid to the extent of available funds and subject to the conditions set
forth in Section 6.02(d) of the Credit Agreement.

6. Fees.

(a) The Company shall pay to the Investment Manager, for services rendered and
performance of its obligations under this Agreement fees which are payable in
arrears on each Payment Date (subject to availability of funds and the
conditions set forth in Section 6.02(d) of the Credit Agreement) in an amount
equal to 0.35% per annum of the Aggregate Principal Balance of all Fund
Investments measured as of the Determination Date immediately preceding such
Payment Date (the “Management Fees”). The Management Fees will be calculated on
the basis of a calendar year consisting of 360 days and the actual number of
days elapsed.

(b) The Investment Manager may, in its sole discretion, defer all or any portion
of the Management Fees. Any deferred amounts will become payable on the next
Payment Date in the same manner and priority as their original characterization
would have required unless deferred again.

(c) If this Agreement is terminated pursuant to Section 11 hereof or otherwise,
the Management Fees calculated as provided in Section 6(a) hereof shall be
prorated for any partial periods between Payment Dates during which this
Agreement was in effect and shall be due and payable, along with any deferred
Management Fees, on the first Payment Date following the effective date of such
termination.

(d) The Management Fees will be payable from amounts on deposit in the Custodial
Account in accordance with the terms of the Credit Agreement. If on any Payment
Date there are insufficient funds to pay the Management Fees then due in full,
the amount not so paid shall be deferred without interest and shall be payable
on the next Payment Date if any on which any funds are available therefor, as
provided in the Credit Agreement.

(e) The Investment Manager hereby agrees not to cause the filing of a petition
in bankruptcy against the Company for any reason whatsoever, including, without
limitation, the non payment of the Management Fees, except in accordance with
the provisions of Section 20 hereof and the provisions of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

7. Non-Exclusivity.

The services of the Investment Manager to the Company are not to be deemed
exclusive, and the Investment Manager shall be free to render asset management
or management services to other Persons (including Affiliates, other investment
companies, and clients having objectives similar to those of the Company). It is
understood and agreed that the officers and directors of the Investment Manager
may engage in any other business activity or render services to any other Person
or serve as partners, officers or directors of any other firm or
corporation. Notwithstanding the foregoing, it is understood and agreed that the
Investment Manager will at no time render any services to, or in any way
participate in the organization or operation of, any investment company or other
entity if such actions would require the Company to register as an “investment
company” under the Investment Company Act. Subject to Sections 2 and 9 hereof,
it is understood and agreed that information or advice received by the
Investment Manager and officers or directors of the Investment Manager hereunder
shall be used by such organization or such persons to the extent permitted by
applicable law.

8. Conflicts of Interest.

The Investment Manager may, subject to applicable legal requirements and any
restrictions or limitations contained in the Credit Documents, direct the
Company (i) to acquire any Fund Investments for the Company from the Investment
Manager or any of its Affiliates as principal or (ii) to sell any Fund
Investments for the Company to the Investment Manager or any of its Affiliates
as principal for fair market value.

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Investment Manager and its Affiliates. The Investment Manager, its
Affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Company’s assets. Such investments may be
different from those made on behalf of the Company. The Investment Manager and
its Affiliates may have ongoing relationships with companies whose obligations
are pledged under the Credit Agreement and may own equity or debt obligations
issued by issuers of and other obligors of Fund Investments. The Investment
Manager and its Affiliates and the clients of the Investment Manager or its
Affiliates may invest in obligations that are senior to, or have interests
different from or adverse to, the assets of the Company. The Investment Manager
may serve as Investment Manager for, invest in, or be affiliated with, other
entities organized to issue collateralized debt obligations secured by loans,
high-yield debt securities, or other debt obligations. The Investment Manager
may at certain times be simultaneously seeking to purchase or sell investments
for the Company and any similar entity for which it serves as Investment Manager
in the future, or for its clients and Affiliates. Furthermore, the Investment
Manager and/or its Affiliates may make an investment on their behalf or on
behalf of any account that they manage or advise without offering the investment
opportunity or making an investment on behalf of the Company.

The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Investment Manager; provided that
nothing in this Section 8 shall be construed as altering the duties of the
Investment Manager as set forth in this

 

8



--------------------------------------------------------------------------------

Agreement, the Credit Agreement or the requirements of any law, rule, or
regulation applicable to the Investment Manager.

9. Records; Confidentiality.

(a) The Investment Manager shall maintain appropriate books of account and
records relating to services performed hereunder, and such books of account and
records shall be accessible for inspection by a representative of the Company,
the Administrative Agent, and accountants of the Company at a mutually agreed
time during normal business hours and upon not less than 3 Business Days’ prior
notice.

(b) If, and only if, Corporate Capital Trust, Inc. or any of its Affiliates is
no longer the Investment Manager, then:

(i) At no time will the Investment Manager make a public announcement concerning
the Credit Documents, the Investment Manager’s role hereunder or any other
aspect of the transactions contemplated by this Agreement and the Credit
Documents absent the written consent of the Company and the Administrative
Agent.

(ii) The Investment Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any self
regulating organization, body or official having jurisdiction over the
Investment Manager, (iii) to its professional advisers, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the Company as a client of the Investment Manager,
(vi) information related to the performance of the Investment Manager,
(vii) information furnished in connection with any successor investment manager
or assignee, or any agent that has been assigned duties in accordance with this
Agreement, or (viii) such information that was or is obtained by the Investment
Manager on a non confidential basis; provided that the Investment Manager does
not know or have reason to know, after due inquiry, of any breach by such source
of any confidentiality obligations with respect thereto. For purposes of this
Section 9, the Administrative Agent shall in no event be considered a “non
affiliated third party,” and the Investment Manager may disclose any of the
aforementioned information to the Administrative Agent insofar as such
information relates to Fund Investments under the Credit Agreement.

10. Term.

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

11. Termination.

(a) This Agreement may be terminated, and the Investment Manager may be removed,
without payment to the Investment Manager of any penalty, for cause upon prior
written notice by the Company, acting with the consent of the Administrative
Agent; provided

 

9



--------------------------------------------------------------------------------

that such notice may be waived by the Investment Manager. For this purpose,
“cause” will mean the occurrence of any of the following events or
circumstances:

(i) the Investment Manager’s breach, in any material respect, of any provision
of this Agreement or the Credit Documents applicable to it (except for any
breach that has not had, and could not reasonably be expected to have, a
material adverse effect on the Company or the Administrative Agent) and the
Investment Manager’s failure to cure such breach within 30 days of its becoming
aware of, or receiving notice of, the occurrence of such breach;

(ii) the Investment Manager’s intentional breach of (a) any provision of this
Agreement or the Credit Documents applicable to it relating to the Investment
Manager’s or the Company’s obligation to cause the Fund Investments to comply
with (1) the Overcollateralization Test or (2) the conditions for sale of a Fund
Investment by the Company or (b) any other material provision of this Agreement
or the Credit Documents applicable to it, and the Investment Manager’s failure
to cure such breach within 15 days of the occurrence of such breach;

(iii) the failure of any representation, warranty, certification or statement
made or delivered by the Investment Manager in or pursuant to this Agreement or
the Credit Documents to be correct in any material respect when made which
failure (a) could reasonably be expected to have a material adverse effect on
the Administrative Agent and (b) is not corrected by the Investment Manager
within 15 days of its receipt of notice from the Company or the Administrative
Agent of such failure;

(iv) the Investment Manager (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger), (2) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (4) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (5) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property or (6) is
adjudicated as insolvent or bankrupt, or a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Investment
Manager, or appointing a receiver, liquidator, assignee, or sequestrator (or
other similar official) of the Investment Manager or of any substantial part of
its property, and the continuance of any such decree or order unstayed and in
effect for a period of 15 consecutive days;

(v) the occurrence of an Event of Default under the Credit Documents that
results directly from any material breach by the Investment Manager of its
duties under the Credit Documents or this Agreement; or

(vi) the occurrence of an act by the Investment Manager that constitutes fraud
or criminal activity in the performance of its obligations under this Agreement,
or the

 

10



--------------------------------------------------------------------------------

Investment Manager being indicted for a criminal offense materially related to
its business of providing asset management services.

If any such event occurs, the Investment Manager shall give prompt written
notice thereof to the Company and the Administrative Agent promptly upon the
Investment Manager becoming aware of the occurrence of such event.

(b) The Investment Manager shall have the right to terminate this Agreement only
upon 90 days prior written notice to the Company and the Administrative Agent,
and this Agreement shall terminate automatically in the event of its assignment
by the Investment Manager.

(c) This Agreement shall be automatically terminated in the event that the
Company determines in good faith that the Company or the Company’s asset
portfolio has become required to be registered under the provisions of the
Investment Company Act.

(d) Within 30 days of the resignation or removal of the Investment Manager, the
Company may appoint a successor investment manager that is reasonably acceptable
to the Administrative Agent. No such resignation or removal will be effective
until the date as of which a successor investment manager has assumed in writing
the Investment Manager’s duties and obligations as specified herein.

12. Action Upon Termination.

(a) Upon the effective termination of this Agreement, the Investment Manager
shall as soon as practicable:

(i) deliver to the Company all property and documents of the Company or
otherwise relating to the Company’s assets then in the custody of the Investment
Manager; and

(ii) deliver to the Administrative Agent an account with respect to the books
and records delivered to the Administrative Agent or the successor investment
manager appointed pursuant to Section 11(d).

Notwithstanding such termination, the Investment Manager shall remain liable to
the extent set forth herein (but subject to Section 13 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Investment Manager in Section 4 hereof or from any
failure of the Investment Manager to comply with the provisions of this
Section 12.

(b) The Investment Manager agrees that, notwithstanding any termination, it
shall reasonably cooperate in any suit, action or proceeding relating to this
Agreement (each, a “Proceeding”) arising in connection with this Agreement, the
Credit Agreement or any of the Company’s assets (excluding any such Proceeding
in which claims are asserted against the Investment Manager or any Affiliate of
the Investment Manager) so long as the Investment Manager shall have been
offered reasonable security, indemnity or other provisions against the

 

11



--------------------------------------------------------------------------------

cost, expenses and liabilities that might be incurred in connection therewith
and a reasonable per diem fee.

13. Liability of Investment Manager; Delegation.

(a) The Investment Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder and under the terms of the
Credit Documents made applicable to it pursuant to the terms of this Agreement
applicable to it in good faith. The Investment Manager shall not be responsible
for any action or inaction of the Company in declining to follow any advice,
recommendation, or direction of the Investment Manager. The Investment Manager
shall have no liability to the Administrative Agent or other Company’s
creditors, for any act, omission, error of judgment, mistake of law, or for any
claim, loss, liability, damage, judgment, settlement, cost or other expense
(including attorney’s fees and expenses) arising out of or with respect to any
investment, or for any other act or omission in the performance of its
obligations to the Company, except for any liability to which it would be
subject by reason of willful misfeasance, bad faith, gross negligence in
performance, or reckless disregard, of its obligations hereunder. The Investment
Manager may delegate to an agent selected with reasonable care, which shall
include any Person that is party to a sub-advisory agreement with the Investment
Manager as of the date hereof, any or all duties (other than its asset selection
or trade execution duties) assigned to the Investment Manager hereunder;
provided that no such delegation by the Investment Manager of any of its duties
hereunder shall relieve the Investment Manager of any of its duties hereunder
nor relieve the Investment Manager of any liability with respect to the
performance of such duties. For the avoidance of doubt, asset selection and
trade execution duties shall include the services described in
Section 1(a) hereof.

Notwithstanding the above and Section 17, the Investment Manager shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to an Affiliate reasonably acceptable to the Administrative Agent
that (i) will professionally and competently perform duties similar to those
imposed upon the Investment Manager under this Agreement and (ii) is legally
qualified and has the capacity to act as the Investment Manager under this
Agreement. The Investment Manager shall not be liable for any consequential,
special, punitive, exemplary or treble damages or lost profits hereunder or
under the Credit Agreement.

(b) The Company shall reimburse, indemnify and hold harmless the directors,
officers and employees of the Investment Manager and any of its Affiliates from
any and all actual and reasonable out-of-pocket expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees and expenses), as are incurred in investigating,
preparing, pursuing or defending any claim, action, proceeding or investigation
with respect to any pending or threatened litigation caused by, or arising out
of or in connection with, any acts or omissions of the Investment Manager, its
directors, officers, stockholders, agents and employees made in good faith and
in the performance of the Investment Manager’s duties under this Agreement or
the Credit Documents except to the extent resulting from such person’s bad
faith, willful misfeasance, gross negligence or reckless disregard of its duties
hereunder or thereunder. The Investment Manager, its directors, officers,
stockholders, agents and employees may consult with counsel and accountants with
respect to the affairs of the Company and shall be fully protected and
justified, to the extent allowed by law, in acting, or

 

12



--------------------------------------------------------------------------------

failing to act, if such action or failure to act is taken or made in good faith
and is in accordance with the advice or opinion of such counsel or
accountants. Notwithstanding anything contained herein to the contrary, the
obligations of the Company under this Section 13(b) shall be payable from the
Company’s assets as part of the Management Fees and are subject to the
availability of funds and to the conditions set forth in the Credit Agreement.

(c) The Investment Manager shall reimburse, indemnify and hold harmless the
Company, its members, manager, officers, agents and employees from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees and expenses), as are
incurred in investigating, preparing, pursuing or defending any claim, action,
proceeding or investigation with respect o any pending or threatened litigation
caused by, or arising out of or in connection with, (i) any acts or omissions of
the Investment Manager constituting bad faith, willful misconduct, gross
negligence or reckless disregard of its duties under this Agreement or under the
Credit Documents and (ii) any breach of the representations and warranties made
by the Investment Manger in Section 4 hereof.

14. Obligations of Investment Manager.

Unless otherwise required by any provision of the Credit Documents or this
Agreement or by applicable law, the Investment Manager shall not intentionally
take any action, which it knows would (a) require registration of the Company or
the Company’s assets as an “investment company” under the Investment Company
Act, (b) not be permitted under the Company’s operating agreement or certificate
of formation (including, but not limited to Sections 1.7 and 1.8 thereof),
(c) cause the Company to violate the terms of the Credit Documents or
(d) subject the Company to material federal, state or other income taxation, it
being understood that in connection with the foregoing the Investment Manager
will not be required to make any independent investigation of any facts or laws
not otherwise known to it in connection with its obligations under this
Agreement and the Credit Documents or the conduct of its business generally. The
Investment Manager covenants that it shall comply in all material respects with
all laws and regulations applicable to it in connection with the performance of
its duties under this Agreement and the Credit Documents. The Investment Manager
covenants that it shall (i) not hold out the Fund Investments as its assets,
(ii) take all action to ensure that the Fund Investments are held in the name of
the Company or, if held by an agent of the Company, clearly designate such agent
as being the Company’s agent, (iii) cause the Company to comply with the terms
of Section 6.01(l) of the Credit Agreement and (iv) not fail to correct any
known misunderstandings regarding the separate identity of the Company and shall
not identify itself as a division or department of the Company.

15. No Partnership or Joint Venture.

The Company and the Investment Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Investment Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

16. Notices.

 

13



--------------------------------------------------------------------------------

Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the other party at such address as such other party may
designate for the receipt of such notice. Until further notice to the other
party it is agreed that the address of the Company and the Administrative Agent
for this purpose shall be as set forth on Schedule 1 to the Credit Agreement,
and the address of the Investment Manager for this purpose shall be:

CCT Funding LLC

450 S. Orange Avenue

Orlando, Florida 32801

Attention: Paul S. Saint-Pierre

Telephone: (407) 540-2599

Facsimile: (407) 540-7653

Electronic Mail: paul.saint-pierre@cnl.com

All notices are to be effective in accordance with Section 8.03 of the Credit
Agreement.

17. Succession/Assignment.

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto. No assignment of this Agreement by the Investment Manager
(including, without limitation, a change in control or management of the
Investment Manager which would be deemed an “assignment” under the United States
Advisers Act of 1940, as amended) shall be made without the consent of the
Company and the Administrative Agent.

18. Conflicts with the Credit Agreement.

Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the Credit Agreement on the Investment Manager, in the
event that this Agreement requires any action to be taken with respect to any
matter and the Credit Agreement requires that a different action be taken with
respect of such matter, and such actions are mutually exclusive, the provisions
of the Credit Agreement in respect thereof shall control.

19. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws
principles. With respect to any Proceeding, each party irrevocably (i) submits
to the non-exclusive jurisdiction of the courts of the State of New York and the
United States District Court located in the Borough of Manhattan in New York
City and (ii) waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party. Nothing in this Agreement precludes
either party from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.

 

14



--------------------------------------------------------------------------------

(b) THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS
TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 16 HEREOF. THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) No failure on the part of either party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise of any right, remedy, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

(e) The captions in this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

(f) In the event any provision of this Agreement shall be held invalid or
unenforceable, by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.

(g) This Agreement may not be amended or modified or any provision thereof
waived except by an instrument in writing signed by the parties hereto.

(h) This Agreement and the Credit Documents contain the entire understanding and
agreement between the parties and supersedes all other prior understandings and
agreements, whether written or oral, between the parties concerning this subject
matter. The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.

(i) The Investment Manager (i) consents to, and agrees to perform in all
material respects, the provisions of the Credit Documents applicable to the
Investment Manager, (ii) acknowledges that the Company is assigning all of its
right, title and interest in, to and under this Agreement to the Administrative
Agent under the Security Agreement, and (iii) agrees that all of the
representations, covenants and agreements made by the Investment Manager in this
Agreement are also for the benefit of the Administrative Agent.

(j) This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed an original, but all such counterparts shall
together constitute

 

15



--------------------------------------------------------------------------------

but one and the same instrument. This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

(k) Each representation and warranty made or deemed to be made herein or
pursuant hereto, and each indemnity provided for hereby, shall survive the
execution and delivery and any termination or assignment of this Agreement or
resignation or removal of the Investment Manager.

(l) The Company hereby acknowledges and accepts all actions that were taken by
the Investment Manager and/or recommended to the Company by the Investment
Manager prior to the Closing Date, including all actions and recommendations
that were related to the anticipated purchase of assets by the Company or that
were otherwise consistent with the services to be provided by the Investment
Manager to the Company pursuant to Section 1 of this Agreement prior to the
Closing Date, in each case, as if this Agreement had been in effect at the time
that such actions were taken or such recommendations were made.

20. Non-Petition.

The Investment Manager shall continue to serve as Investment Manager under this
Agreement notwithstanding that the Investment Manager shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with Section 6.02(k) of
the Credit Agreement, and agrees not to cause the filing of an involuntary
petition in bankruptcy against the Company for any reason whatsoever, including,
without limitation, the non-payment to the Investment Manager, until the payment
in full of all amounts payable to the Administrative Agent or otherwise under
the Credit Agreement and the expiration of a period equal to one year and one
day (or, if longer, the applicable preference period then in effect) following
all such payments; provided that nothing in this clause shall preclude, or be
deemed to estop, the Investment Manager (A) from taking any action prior to the
expiration of the aforementioned one year and one day (or, if longer, the
applicable preference period then in effect) period in (x) any case or
proceeding voluntarily filed or commenced by the Company or (y) any involuntary
insolvency proceeding filed or commenced against the Company, by a Person other
than the Investment Manager or its Affiliates, or (B) from commencing against
the Company or any properties of the Company any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding. The provisions of this Section 20 shall survive the termination of
this Agreement for any reason whatsoever.

21. No Recourse.

The Investment Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Investment Manager will not have any recourse to any of the directors,
officers, employees, holders of the membership interest of Company with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby. Recourse in respect of any
obligations of the Company hereunder will be limited to the Company’s assets and
on the exhaustion thereof all claims against the Company arising from this

 

16



--------------------------------------------------------------------------------

Agreement or any transactions contemplated hereby shall be extinguished. The
provisions of this Section 21 shall survive the termination of this Agreement
for any reason whatsoever.

[signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INVESTMENT MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
day and year first above written.

 

CCT FUNDING LLC By:  

CORPORATE CAPITAL TRUST, INC.,

as its Designated Manager

By:   /s/ Andrew Hyltin Name:   Andrew A. Hyltin Title:   President and Chief
Executive Officer CORPORATE CAPITAL TRUST, INC. By:   /s/ Andrew Hyltin Name:  
Andrew A. Hyltin Title:   President and Chief Executive Officer

[Signature Page to Investment Management Agreement]

 

18